Citation Nr: 0830619	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for respiratory disorder 
(claimed as a residual to inservice asbestos exposure).


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

The veteran's claim seeking service connection for 
respiratory disorder (claimed as a residual to inservice 
asbestos exposure) was most recently considered in the RO's 
April 2006 statement of the case.  

In June 2007, the veteran submitted a partial copy of the 
report from his most recent VA pulmonary function test 
performed in May 2007.  The submitted report did not include 
the post-bronchodilator results of the examination and did 
not include an impression or final diagnosis section.  In 
September 2007, the veteran submitted the report of a 
computed tomography examination of his lungs, which was 
conducted at a private treatment facility in July 2007.  A 
waiver of RO consideration of this additional evidence has 
not been received.  

Under these circumstances, the Board must return this matter 
to the RO to obtain complete copies of the veteran's updated 
treatment records, and to permit RO consideration of the 
additional evidence and issuance of a supplemental statement 
of the case addressing the newly received, unwaived, 
evidence.  See 38 C.F.R. § 19.31 (2007).    

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his respiratory 
disorder (claimed as a residual to 
inservice asbestos exposure) since 
October 2004.  The veteran should be 
asked to complete a separate VA Form 21-
4142 for each of these physicians, and 
any additional ones he may identify.  
Regardless of the veteran's response, the 
RO should obtain updated treatment 
records relating to the veteran from the 
Oklahoma City VA medical center dating 
back to October 2004 (including a 
complete copy of pulmonary function test 
performed in May 2007).

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim on must be 
readjudicated.  If it remains denied, a 
supplemental statement of the case 
addressing all evidence received since 
the most recent statement of the case on 
that issue must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




